MEMORANDUM OPINION AND ORDER
EDWARD B. TOLES, Bankruptcy Judge.
This cause comes on to be heard upon the motion to transfer, pursuant to Rule 2.31 of the United States District Court for the Northern District of Illinois, the Chapter 11 proceeding of Michael Ziemba, Debtor, represented by Leonard Gesas, to the calendar of the Honorable Thomas James, Bankruptcy Judge, filed by V & J. Jares, represented by Jeffrey A. Kripton.
The court having examined the pleadings filed in this matter and having reviewed memoranda of law submitted by the parties, and being fully advised in the premises,
The Court Finds:
1. On March 4, 1983, the above-named Debtor, Michael Ziemba, filed a joint petition with his wife, Barbara Ziemba, for relief under Chapter 13 of the Bankruptcy Code. The case was assigned No. 83 B 3014 and assigned to the calendar of the Honorable Thomas James, Bankruptcy Judge. On the motion of the Trustee, Jack Me Cullough, this Chapter 13 proceeding was dismissed on June 13, 1983 and an order was entered closing the case on September 30, 1983.
2. On June 21,1983, the Debtor, Michael Ziemba, filed a joint petition with his wife, Barbara Ziemba, for relief under Chapter 13 of the Bankruptcy Code. The case was assigned No. 83 B 7686 and was assigned to the calendar of the Honorable Thomas James, Bankruptcy Judge. On the motion of the Trustee, Jack Me Cullough, this Chapter 13 proceeding was dismissed on October 13, 1983, and an order was entered closing the case on December 30, 1983.
3. On October 28, 1983, the Debtor filed a voluntary petition for relief under Chapter 11 of the Bankruptcy Code. The case was assigned No. 83 B 13322 and was assigned to the calendar of the Honorable Edward B. Toles, Bankruptcy Judge. On November 2, 1983, a motion to transfer this Chapter 11 proceeding was filed by V & J. Jares, a secured creditor of the Debtor. On November 14,1983, the Debtor filed a memorandum in opposition to the motion to transfer.
The Court Concludes and Further Finds:
1. Rule 2.21 D. 2. of the United States District Court for the Northern District of Illinois provides for the assignment of refiled cases that have previously been dismissed, as follows:
*3172.21 D.2. Refiling of Cases Previously Dismissed.
When a case is dismissed with prejudice or without, and a second case is filed involving the same parties and relating to the same subject matter, the second case shall be assigned to the judge to whom the first case was assigned. The designation sheet presented at the time the second case is filed shall indicate the number of the earlier case and the name of the judge to whom it was assigned.
2.The Debtor failed to comply with the requirement of the above-cited rule by not denoting on the designation sheet presented at the time his Chapter 11 petition was filed that two prior bankruptcy petitions had been filed and assigned to the Honorable Thomas James, Bankruptcy Judge.
IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that the Chapter 11 proceeding of Michael Ziemba, filed on October 28, 1983, be and the same is hereby transferred to the Honorable Lawrence Fisher, Executive Bankruptcy Judge, for reassignment.